       Case 2:08-cr-00011-MVL-ALC Document 48 Filed 04/01/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CRIMINAL ACTION
 VERSUS                                                           NO: 08-11
 STEVEN HARDRICK                                                  SECTION: "S" (5)


                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that defendant's Motion to Vacate under 28 U.S.C. 2255

(Rec. Doc. 39) is DENIED.

                                        BACKGROUND

       On January 17, 2008, defendant was charged in this case with possession of a gun by a

felon, in violation of 18 U.S.C. § 922(g)(1). Defendant pleaded guilty, and on February 18, 2009,

he was sentenced to 64 months imprisonment and three years supervised release. In 2010, in a

separate federal court proceeding, the defendant was charged with several murders and various

drug trafficking violations in case number 10-CR-202. In that case, defendant pleaded guilty

pursuant to an 11(c)(1)(C) plea agreement to conspiracy to distribute controlled substances

(Count 1), in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(C) and 841(b)(1)(D), and was

sentenced to 20 years imprisonment. In separate counts, defendant pleaded guilty to two counts

of causing death through the use of a firearm during a drug trafficking crime for the separate

killings of Dwayne Landry and Thelonius Dukes (Counts 3 and 6), in violation of 18 U.S.C. §

924(j)(1); carjacking resulting in the deaths and murders of Brett Jacobs and David Alford

(Count 8), in violation of 18 U.S.C.§ 2119(3); and witness tampering resulting in the death and
       Case 2:08-cr-00011-MVL-ALC Document 48 Filed 04/01/21 Page 2 of 6




murder of Howard Pickens (Count 12), in violation of 18 U.S.C.§ 1512(a)(1)(C) and (a)(3)(A).

For each of these violations, defendant was sentenced to 30 years imprisonment, and pursuant to

the plea agreement, this sentence was imposed concurrently with Count 1.

       Defendant completed the incarceration portion of the 64-month sentence imposed in this

case for his felon in possession charge on November 19, 2012, and he began to receive credit for

his sentence in 10-CR-202, which he is currently serving. Once the imprisonment in 10-CR-202

is complete, defendant will serve the three-year term of supervised release imposed by this court.

       On November 21, 2019, defendant filed a § 2255 motion in 10-CR-202, contesting the

validity of his 18 U.S.C. § 922(g) conviction based on the United States Supreme Court's holding

in Rehaif v. United States, 139 S. Ct. 2191 (2019). That petition was denied based on the fact

that there was no conviction under § 922(g) in that case.

       On October 26, 2020, defendant filed an application in the Fifth Circuit Court of Appeals

for leave to file a second or successive motion to vacate, set aside or correct sentence under 28

U.S.C. §2255, in both 08-CR-11 and 10-CR-202. On November 17, 2020, the Fifth Circuit

issued an order stating that authorization was not required for defendant to proceed on his § 2255

in 08-CR-11, because Hardrick had not previously filed a §2255 motion in this case. The Fifth

Circuit also directed that the filing date for defendant's §2255 be deemed no later than the date

on which defendant filed the motion for authorization in the Fifth Circuit, October 26, 2020. Rec.

Doc. 39.

       In his §2255, defendant argues that his sentence should be vacated in light of Rehaif, in

which the Supreme Court of the United States held that, in a prosecution for possession of a


                                                 2
       Case 2:08-cr-00011-MVL-ALC Document 48 Filed 04/01/21 Page 3 of 6




firearm by a restricted person in violation of 18 U.S.C. §§ 922(g) and 924(a), the government

must prove both that the defendant knew he possessed the firearm and that he knew he belonged

to the relevant category of persons restricted from possessing a firearm (the "status

requirement"). He contends that the pre-Rehaif indictment did not charge all of the elements for

a § 922(g) violation, and thus that he did not knowingly plead guilty to all the elements of a

crime, specifically, the status requirement. He further contends that this defect warrants reversal

of his conviction. Because defendant's § 2255 challenges his conviction, and not just the length

of imprisonment, the motion is not moot, notwithstanding the fact that his term of imprisonment

for this conviction has expired. See United States v. Ramirez-Gonzalez, 840 F.3d 240, 244 (5th

Cir. 2016) (citing United States v. Juvenile Male, 564 U.S. 932, 936 (2011).

                                            ANALYSIS

       Pursuant to 28 U.S.C. § 2255, a federal prisoner may move the court that imposed his

sentence to vacate, set aside, or correct the sentence. “Section 2255 provides the primary means

of collateral attack on a federal sentence [and][r]elief under this section is warranted for any

error that occurred at or prior to sentencing.” Cox v. Warden, Federal Detention Ctr., 911 F.2d

1111, 1113 (5th Cir.1990). Section 2255(f) provides that a one year statute of limitations applies

to § 2255 motions. The limitations period runs from the latest of—

       (1) the date on which the judgment of conviction became final;

       (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United States
       is removed, if the movant was prevented from making a motion by such
       governmental action;



                                                  3
       Case 2:08-cr-00011-MVL-ALC Document 48 Filed 04/01/21 Page 4 of 6




       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could
       have been discovered through the exercise of due diligence.

       In this case, defendant's § 2255 motion is premised on section (f)(3) above, and he

argues that it is timely because it was filed within one year of the Supreme Court's decision in

Rehaif. Rehaif was decided on June 21, 2019, and thus motions premised on Rehaif must have

been filed by June 21, 2020. Defendant's habeas has been deemed filed October 26, 2020.

Accordingly, it was filed well beyond the one-year limitations period.

       Petitioner contends, however, that the court should deem October 1, 2019 as the filing

date for his petition, because that is the date he first attempted to file a § 2255 petition based on

Rehaif in his other case pending in this district, 10-CR-202. He further argues that in view of his

pro se status, the court should make allowances for the fact that he filed it in the wrong action,

and adopt the earlier filing date for the instant motion. This is essentially an equitable tolling

argument.

       “The doctrine of equitable tolling preserves a plaintiff's claims when strict application of

the statute of limitations would be inequitable.” Davis v. Johnson, 158 F.3d 806, 810 (5th Cir.

1998) (citation and internal quotation marks omitted). This doctrine applies only in “rare and

exceptional circumstances.” Id. at 811. It is appropriate when the petitioner shows “(1) that he

has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way of timely filing his § 2255 motion.” United States v. Petty, 530 F.3d 361, 365 (5th Cir.



                                                  4
       Case 2:08-cr-00011-MVL-ALC Document 48 Filed 04/01/21 Page 5 of 6




2008) (internal quotations omitted). Status as a pro se litigant is not alone sufficient to equitably

toll the statute of limitations. Petty, 530 F.3d at 366. "[L]ack of legal training, ignorance of the

law, and unfamiliarity with the legal process are [also] insufficient reasons" to equitably toll the

statute of limitations. United States v. Patterson, 211 F.3d 927, 930-31.

       The facts of this case do not present the rare and exceptional circumstances that would

justify equitable tolling. Petitioner mistakenly filed his Rehaif motion in his case that did not

include a felon in possession conviction. The order dismissing defendant's Rehaif claim in 10-

CR-202 specifically stated that the court "did not sentence Hardrick for a Section 922(g)

offense" and that "defendant was convicted of a Section 922(g) offense by a separate court."

Defendant did not file the instant § 2255 motion for five months, an indication that defendant did

not diligently pursue his rights. Accordingly, the court finds that equitable tolling does not apply,

and defendant's Rehaif claim is untimely.1

        Accordingly,




       1
        Because the motion is untimely, the court does not reach the issue whether Rehaif
applies on collateral review. The court notes, however, that nothing in Rehaif suggests that the
decision was applicable to cases on collateral review. 130 S. Ct. 2191 (2019). Further, every
appellate court that has examined the question, and other courts in this district that have
confronted the question, have held that the Supreme Court did not make Rehaif retroactive to
cases on collateral review. See, e.g., Mata v. United States, 969 F.3d 91 (2d Cir. 2020); In re
Sampson, 954 F.3d 159, 161 (3d Cir. 2020); In re Palacios, 931 F.3d 1314, 1315 (11th Cir.
2019); United States v. Scott, No. CR 17-23, 2020 WL 1030927 (E.D. La. Mar. 3, 2020), recons.
denied, 2020 WL 1848078 (E.D. La. Apr. 13, 2020) (Africk, J.); United States v. Wilson, 2020
WL 5993158 (E.D. La. Oct. 9, 2020) (Barbier, J.); United States v. Eugene, 2020 WL 587983, at
*5 (E.D. La. Feb. 6, 2020) (Feldman, J.).

                                                  5
      Case 2:08-cr-00011-MVL-ALC Document 48 Filed 04/01/21 Page 6 of 6




      IT IS HEREBY ORDERED that defendant's Motion to Vacate under 28 U.S.C. 2255

(Rec. Doc. 39) is DENIED.

                                     1st day of April, 2021.
      New Orleans, Louisiana, this _____



                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                            6
